Exhibit 10.1

RESPONSYS, INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

1. PURPOSE. Responsys, Inc. adopted the Plan effective as of April 26, 2012. The
purpose of this Plan is to provide eligible employees of the Company and the
Participating Corporations with a means of acquiring an equity interest in the
Company through payroll deductions, to enhance such employees’ sense of
participation in the affairs of the Company and the Participating Corporations,
and to provide an incentive for continued employment. Capitalized terms not
defined elsewhere in the text are defined in Section 27.

2. ESTABLISHMENT OF PLAN. The Company proposes to grant rights to purchase
shares of Common Stock to eligible employees of the Company and its
Participating Corporations pursuant to this Employee Stock Purchase Plan. The
Company intends this Plan to qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments to or replacements of such
Section), and this Plan shall be so construed. Any term not expressly defined in
this Plan but defined for purposes of Section 423 of the Code shall have the
same definition herein. However, with regard to offers of options to purchase
shares of the Common Stock under the Plan to employees outside the United States
working for a Subsidiary or an affiliate of the Company that is not a
Subsidiary, the Board may offer a subplan or an option that is not intended to
meet the Code Section 423 requirements, provided, if necessary under Section 423
of the Code, the other terms and conditions of the Plan are met. Subject to
Section 14, a total of one million five hundred thousand (1,500,000) shares of
Common Stock is reserved for issuance under this Plan. In addition, on each
January 1 for the first eight calendar years after the first Offering Date, the
aggregate number of shares of Common Stock reserved for issuance under the Plan
shall be increased automatically by the number of shares equal to one (1%) of
the total number of outstanding shares of the Common Stock on the immediately
preceding December 31 (rounded down to the nearest whole share), but not to
exceed one million (1,000,000) shares; provided, that the Board or the Committee
may in its sole discretion reduce the amount of the increase in any particular
year. The number of shares reserved for issuance under this Plan and the maximum
number of shares that may be issued under this Plan shall be subject to
adjustments effected in accordance with Section 14.

3. ADMINISTRATION. The Plan will be administered by the Committee. Subject to
the provisions of this Plan and the limitations of Section 423 of the Code or
any successor provision in the Code, all questions of interpretation or
application of this Plan shall be determined by the Committee and its decisions
shall be final and binding upon all Participants. The Committee will have full
and exclusive discretionary authority to construe, interpret and apply the terms
of the Plan, to determine eligibility and decide upon any and all claims filed
under the Plan. Every finding, decision and determination made by the Committee
will, to the full extent permitted by law, be final and binding upon all
parties. Notwithstanding any provision to the contrary in this Plan, the
Committee may adopt rules and/or procedures relating to the operation and
administration of the Plan to accommodate requirements of local law and
procedures outside of the United States. The Committee will have the authority
to determine the Fair Market Value of the Common Stock (which determination
shall be final, binding and conclusive for all purposes) in accordance with
Section 8 below and to interpret Section 8 of the Plan in connection with
circumstances that impact the Fair Market Value. Members of the Committee shall
receive no compensation for their services in connection with the administration
of this Plan, other than standard fees as established from time to time by the
Board for services rendered by Board members serving on Board committees. All
expenses incurred in connection with the administration of this Plan shall be
paid by the Company. For purposes of this Plan, the Committee may designate
separate offerings under the Plan (the terms of which need not be identical) in
which eligible employees of one or more Participating Corporations will
participate, even if the dates of the applicable Offering Periods of each such
offering are identical.

 

1



--------------------------------------------------------------------------------

4. ELIGIBILITY.

(a) Any employee of the Company or the Participating Corporations is eligible to
participate in an Offering Period under this Plan, except that one or more of
the following categories of employees may be excluded from coverage under the
Plan by the Committee (other than where prohibited by applicable law):

(i) employees who are customarily employed for twenty (20) hours or less per
week;

(ii) employees who are customarily employed for five (5) months or less in a
calendar year; and

(iii) employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code).

The foregoing notwithstanding, an individual shall not be eligible if his or her
participation in the Plan is prohibited by the law of any country that has
jurisdiction over him or her or if he or she is subject to a collective
bargaining agreement that does not provide for participation in the Plan.

(b) No employee who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, owns stock
or holds options to purchase stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company or
its Parent or Subsidiary or who, as a result of being granted an option under
this Plan with respect to such Offering Period, would own stock or hold options
to purchase stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or its Parent or
Subsidiary shall be granted an option to purchase Common Stock under the Plan.

5. OFFERING DATES.

(a) Each Offering Period of this Plan may be of up to twenty-seven (27) months
duration and shall commence and end at the times designated by the Committee.
Each Offering Period may consist of one or more Purchase Periods during which
payroll deductions of Participants are accumulated under this Plan.

(b) The initial Offering Period shall run coterminous with the initial Purchase
Period and shall commence on the Effective Date, which shall be either
December 1 or June 1, and shall end with the Purchase Date that is the next
May 31 or November 30, respectively. The initial Offering Period shall consist
of a single Purchase Period. Thereafter, a six-month Offering Period shall
commence on each December 1 and June 1, with each such Offering Period also
consisting of a single six-month Purchase Period, except as otherwise provided
by an applicable subplan, or on such other dates as determined by the Committee.
The Committee may at any time establish a different duration for an Offering
Period or Purchase Period to be effective after the next scheduled Purchase
Date.

6. PARTICIPATION IN THIS PLAN.

(a) Any employee determined to be eligible in accordance with Section 4 will be
eligible to participate in this Plan, subject to the requirement of Section 6(b)
hereof and the other terms and provisions of this Plan.

(b) A Participant may elect to participate in this Plan by submitting a written
or electronic enrollment form prior to the commencement of the Offering Period
(or such earlier date as the Committee may determine) to which such agreement
relates.

(c) Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in each subsequent Offering Period
commencing immediately following the last day of the prior Offering Period
unless the Participant withdraws or is deemed to withdraw from this Plan or
terminates further participation in an Offering Period as set forth in
Section 11 below. Such Participant is not required to file any additional
enrollment form in order to continue participation in this Plan.

 

2



--------------------------------------------------------------------------------

7. GRANT OF OPTION ON ENROLLMENT. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock of the Company determined by a fraction,
the numerator of which is the amount accumulated in such Participant’s payroll
deduction account during such Purchase Period and the denominator of which
is the lower of (i) eighty-five percent (85%) of the Fair Market Value of a
share of Common Stock on the Offering Date (but in no event less than the par
value of a share of the Common Stock), or (ii) eighty-five percent (85%) of the
Fair Market Value of a share of the Common Stock on the Purchase Date (but in no
event less than the par value of a share of the Common Stock); provided,
however, that the number of shares of Common Stock subject to any option granted
pursuant to this Plan shall not exceed the lesser of (x) the maximum number of
shares set by the Committee pursuant to Section 10(b) below with respect to the
applicable Purchase Date, or (y) the maximum number of shares which may be
purchased pursuant to Section 10(a) below with respect to the applicable
Purchase Date.

8. PURCHASE PRICE. The Purchase Price per share at which a share of Common Stock
will be sold in any Offering Period shall be eighty-five percent (85%) of the
lesser of:

(a) The Fair Market Value on the Offering Date; or

(b) The Fair Market Value on the Purchase Date.

9. PAYMENT OF PURCHASE PRICE; PAYROLL DEDUCTION CHANGES; SHARE ISSUANCES.

(a) The Purchase Price shall be accumulated by regular payroll deductions made
during each Offering Period, unless the Committee determines with respect to
categories of Participants outside the United States that contributions may be
made in another form due to local legal requirements. The deductions are made as
a percentage of the Participant’s compensation in one percent (1%) increments
not less than one percent (1%), nor greater than fifteen percent (15%), or such
lower limit set by the Committee. Compensation shall mean base salary (or in
foreign jurisdictions, equivalent cash compensation); however, the Committee may
at any time prior to the beginning of an Offering Period determine that for that
and future Offering Periods, Compensation shall mean all W-2 cash compensation,
including without limitation base salary or regular hourly wages, bonuses,
incentive compensation, commissions, overtime, shift premiums, plus draws
against commissions (or in foreign jurisdictions, equivalent cash compensation).
For purposes of determining a Participant’s Compensation, any election by such
Participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code (or in foreign jurisdictions, equivalent salary deductions)
shall be treated as if the Participant did not make such election. Payroll
deductions shall commence on the first payday following the last Purchase Date
(or the first payday following the Effective Date for the initial Offering
Period) and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan. Notwithstanding the foregoing,
the terms of any subplan may permit matching shares without the payment of any
purchase price.

(b) A Participant may decrease the rate of payroll deductions during an Offering
Period by filing with the Company a new authorization for payroll deductions,
with the new rate to become effective no later than the second payroll period
commencing after the Company’s receipt of the authorization and continuing for
the remainder of the Offering Period unless changed as described below. A
decrease in the rate of payroll deductions may be made once during an Offering
Period or more frequently under rules determined by the Committee. A Participant
may increase or decrease the rate of payroll deductions for any subsequent
Offering Period by filing with the Company a new authorization for payroll
deductions prior to the beginning of such Offering Period, or such other time
period as specified by the Committee.

(c) A Participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Company a request for cessation of
payroll deductions. Such reduction shall be effective beginning no later than
the second payroll period after the Company’s receipt of the request and no
further payroll deductions will be made for the duration of the Offering Period.
Payroll deductions credited to the Participant’s account prior to the effective
date of the request shall be used to purchase shares of Common Stock in
accordance with Section (e) below. A reduction of the payroll deduction
percentage to zero shall be treated as such Participant’s withdrawal from such
Offering Period, and the Plan, effective as of the day after the next Purchase
Date following the filing date of such request with the Company.

 

3



--------------------------------------------------------------------------------

(d) All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company,
except to the extent required to be segregated due to local legal restrictions
outside the United States. No interest accrues on the payroll deductions. All
payroll deductions received or held by the Company may be used by the Company
for any corporate purpose, and the Company shall not be obligated to segregate
such payroll deductions, except to the extent necessary to comply with local
legal requirements outside the United States.

(e) On each Purchase Date, so long as this Plan remains in effect and provided
that the Participant has not submitted a completed withdrawal form before that
date which notifies the Company that the Participant wishes to withdraw from
that Offering Period under this Plan and have all payroll deductions accumulated
in the account maintained on behalf of the Participant as of that date returned
to the Participant, the Company shall apply the funds then in the Participant’s
account to the purchase of whole shares of Common Stock reserved under the
option granted to such Participant with respect to the Offering Period to the
extent that such option is exercisable on the Purchase Date. The Purchase Price
per share shall be as specified in Section 8 of this Plan. The Committee may
determine with respect to all Participants that any fractional share, as
calculated under this Subsection (e) shall be (i) rounded down to the next lower
whole share or (ii) credited as a fractional share. Any amount remaining in a
Participant’s account on a Purchase Date which is less than the amount necessary
to purchase a full share of Common Stock may be returned to the Participant,
without interest (except to the extent required due to local legal requirements
outside the United States). In the event that this Plan has been oversubscribed,
all funds not used to purchase shares on the Purchase Date shall be returned to
the Participant, without interest (except to the extent required due to local
legal requirements outside the United States). No Common Stock shall be
purchased on a Purchase Date on behalf of any employee whose participation in
this Plan has terminated prior to such Purchase Date.

(f) As promptly as practicable after the Purchase Date, the Company shall issue
shares for the Participant’s benefit representing the shares purchased upon
exercise of his or her option.

(g) During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

(h) To the extent required by applicable federal, state, local or foreign law, a
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.

10. LIMITATIONS ON SHARES TO BE PURCHASED.

(a) Any other provision of the Plan notwithstanding, no Participant shall
purchase Common Stock with a Fair Market Value in excess of the following limit:

(i) In the case of Common Stock purchased during an Offering Period that
commenced in the current calendar year, the limit shall be equal to (A) $25,000
minus (B) the Fair Market Value of the Common Stock that the Participant
previously purchased in the current calendar year (under this Plan and all other
employee stock purchase plans of the Company or any parent or Subsidiary of the
Company).

 

4



--------------------------------------------------------------------------------

(ii) In the case of Common Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Common Stock that the
Participant previously purchased (under this Plan and all other employee stock
purchase plans of the Company or any parent or Subsidiary of the Company) in the
current calendar year and in the immediately preceding calendar year.

For purposes of this Subsection (a), the Fair Market Value of Common Stock shall
be determined in each case as of the beginning of the Offering Period in which
such Common Stock is purchased. Employee stock purchase plans not described in
Section 423 of the Code shall be disregarded. If a Participant is precluded by
this Subsection (a) from purchasing additional Common Stock under the Plan, then
his or her employee contributions shall automatically be discontinued and shall
automatically resume at the beginning of the earliest Purchase Period that will
end in the next calendar year (if he or she then is an eligible employee),
provided that when the Company automatically resumes such payroll deductions,
the Company must apply the rate in effect immediately prior to such suspension.

(b) In no event shall a Participant be permitted to purchase more than 1,000
Shares on any one Purchase Date or such lesser number as the Committee shall
determine. If a lower limit is set under this Subsection (b), then all
Participants will be notified of such limit prior to the commencement of the
next Offering Period for which it is to be effective.

(c) If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company will give notice of
such reduction of the number of shares to be purchased under a Participant’s
option to each Participant affected.

(d) Any payroll deductions accumulated in a Participant’s account which are not
used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), shall be returned to the Participant as soon as
practicable after the end of the applicable Purchase Period, without interest
(except to the extent required due to local legal requirements outside the
United States).

11. WITHDRAWAL.

(a) Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified for such purpose by the Company. Such withdrawal
may be elected at any time prior to the end of an Offering Period, or such other
time period as specified by the Committee.

(b) Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn Participant, without interest, and his or her interest
in this Plan shall terminate. In the event a Participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 6 above for initial participation in this Plan.

12. TERMINATION OF EMPLOYMENT. Termination of a Participant’s employment for any
reason, including retirement, death, disability, or the failure of a Participant
to remain an eligible employee of the Company or of a Participating Corporation,
immediately terminates his or her participation in this Plan. In such event,
accumulated payroll deductions credited to the Participant’s account will be
returned to him or her or, in the case of his or her death, to his or her legal
representative, without interest (except to the extent required due to local
legal requirements outside the United States). For purposes of this Section 12,
an employee will not be deemed to have terminated employment or failed to remain
in the continuous employ of the Company or of a Participating Corporation in the
case of sick leave, military leave, or any other leave of absence approved by
the Company; provided that such leave is for a period of not more than ninety
(90) days or reemployment upon the expiration of such leave is guaranteed by
contract or statute. The Company will have sole discretion to determine whether
a Participant has terminated employment and the effective date on which the
Participant terminated employment, regardless of any notice period or garden
leave required under local law.

 

5



--------------------------------------------------------------------------------

13. RETURN OF PAYROLL DEDUCTIONS. In the event a Participant’s interest in this
Plan is terminated by withdrawal, termination of employment or otherwise, or in
the event this Plan is terminated by the Board, the Company shall deliver to the
Participant all accumulated payroll deductions credited to such Participant’s
account. No interest shall accrue on the payroll deductions of a Participant in
this Plan (except to the extent required due to local legal requirements outside
the United States).

14. CAPITAL CHANGES. If the number of outstanding Shares is changed by a stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Committee shall adjust the number and
class of Common Stock that may be delivered under the Plan, the Purchase Price
per share and the number of shares of Common Stock covered by each option under
the Plan which has not yet been exercised, and the numerical limits of Sections
1 and 10 shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.

15. NON-ASSIGNABILITY. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 22 below) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.

16. USE OF PARTICIPANT FUNDS AND REPORTS. The Company may use all payroll
deductions received or held by it under the Plan for any corporate purpose, and
the Company will not be required to segregate Participant payroll deductions
(except to the extent required due to local legal requirements outside the
United States). Until Shares are issued, Participants will only have the rights
of an unsecured creditor. Each Participant shall receive promptly after the end
of each Purchase Period a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, and the per
share price thereof.

17. NOTICE OF DISPOSITION. Each U.S. taxpayer Participant shall notify the
Company in writing if the Participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the “Notice Period”). The Company may, at
any time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

18. NO RIGHTS TO CONTINUED EMPLOYMENT. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Corporation, or restrict the right of the
Company or any Participating Corporation to terminate such employee’s
employment.

19. EQUAL RIGHTS AND PRIVILEGES. All eligible employees granted an option under
this Plan that is intended to meet the Code Section 423 requirements shall have
equal rights and privileges with respect to this Plan or within any separate
offering under the Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 or any successor provision of
the Code and the related regulations. Any provision of this Plan which is
inconsistent with Section 423 or any successor provision of the Code shall,
without further act or amendment by the Company, the Committee or the Board, be
reformed to comply with the requirements of Section 423. This Section 19 shall
take precedence over all other provisions in this Plan.

 

6



--------------------------------------------------------------------------------

20. NOTICES. All notices or other communications by a Participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21. TERM; STOCKHOLDER APPROVAL. This Plan will become effective on the Effective
Date. This Plan shall be approved by the stockholders of the Company, in any
manner permitted by applicable corporate law, within twelve (12) months before
or after the date this Plan is adopted by the Board. No purchase of shares that
are subject to such stockholder approval before becoming available under this
Plan shall occur prior to stockholder approval of such shares and the Board or
Committee may delay any Purchase Date and postpone the commencement of any
Offering Period subsequent to such Purchase Date as deemed necessary or
desirable to obtain such approval (provided that if a Purchase Date would occur
more than twenty-four (24) months after commencement of the Offering Period to
which it relates, then such Purchase Date shall not occur and instead such
Offering Period shall terminate without the purchase of such shares and
Participants in such Offering Period shall be refunded their contributions
without interest). This Plan shall continue until the earlier to occur of
(a) termination of this Plan by the Board (which termination may be effected by
the Board at any time pursuant to Section 25 below), (b) issuance of all of the
shares of Common Stock reserved for issuance under this Plan, or (c) the tenth
anniversary of the first Purchase Date under the Plan.

22. DESIGNATION OF BENEFICIARY.

(a) A Participant may file a written designation of a beneficiary who is to
receive any cash from the Participant’s account under this Plan in the event of
such Participant’s death prior to a Purchase Date. Such form shall be valid only
if it was filed with the Company at the prescribed location before the
Participant’s death.

(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice filed with the Company at the prescribed location before
the Participant’s death. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant’s death, the Company shall deliver such cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse
or, if no spouse is known to the Company, then to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

23. CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Securities Exchange Act of 1934, as amended,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange or automated quotation system upon which the shares may then be
listed, exchange control restrictions and/or securities law restrictions outside
the United States, and shall be further subject to the approval of counsel for
the Company with respect to such compliance. Shares may be held in trust or
subject to further restrictions as permitted by any subplan.

24. APPLICABLE LAW. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

 

7



--------------------------------------------------------------------------------

25. AMENDMENT OR TERMINATION. The Committee, in its sole discretion, may amend,
suspend, or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Committee, in its discretion, may elect
to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of Common Stock, shall be returned to those Participants (without interest
thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to change
the Purchase Periods and Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a Participant
in order to adjust for delays or mistakes in the administration of the Plan,
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s base salary or regular hourly wages, and establish such other
limitations or procedures as the Committee determines in its sole discretion
advisable which are consistent with the Plan. Such actions will not require
stockholder approval or the consent of any Participants. However, no amendment
shall be made without approval of the stockholders of the Company (obtained in
accordance with Section 21 above) within twelve (12) months of the adoption of
such amendment (or earlier if required by Section 21) if such amendment would:
(a) increase the number of shares that may be issued under this Plan; or
(b) change the designation of the employees (or class of employees) eligible for
participation in this Plan.

26. CORPORATE TRANSACTIONS. In the event of a Corporate Transaction, the
Offering Period with respect to which such purchase right relates will be
shortened by setting a new Purchase Date and will end on the new Purchase Date.
The new Purchase Date shall occur on or prior to the consummation of the
Corporate Transaction, and the Plan shall terminate on the consummation of the
Corporate Transaction.

27. DEFINITIONS.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean a committee of the Board that consists exclusively or
one or more members of the Board appointed by the Board.

(d) “Common Stock” shall mean the common stock of the Company.

(e) “Company” shall mean Responsys, Inc.

(f) “Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

(g) “Effective Date” shall be a date as determined by the Committee, in its
discretion.

(h) “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:

(1) if such Common Stock is then quoted on the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market (collectively, the “Nasdaq
Market”), its closing price on the Nasdaq Market on the date of determination,
or if there are no sales for such date, then the last preceding business day on
which there were sales, as reported in The Wall Street Journal or such other
source as the Board or the Committee deems reliable; or

 

8



--------------------------------------------------------------------------------

(2) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable; or

(3) if such Common Stock is publicly traded but is neither quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable; and

(4) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

(i) “Notice Period” shall mean within two (2) years from the Offering Date or
within one (1) year from the Purchase Date on which such shares were purchased.

(j) “Offering Date” shall mean the first business day of each Offering Period.

(k) “Offering Period” shall mean a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined by the
Committee pursuant to Section 5(a).

(l) “Parent” shall have the same meaning as “parent corporation” in Sections
424(e) and 424(f) of the Code.

(m) “Participant” shall mean an eligible employee who meets the eligibility
requirements set forth in Section 4 and who elects to participate in this Plan
pursuant to Section 6(b).

(n) “Participating Corporation” shall mean any Parent or Subsidiary that the
Committee designates from time to time as a corporation that shall participate
in this Plan.

(o) “Purchase Date” shall mean the last business day of each Purchase Period.

(p) “Purchase Period” shall mean a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section 5(b).

(q) “Purchase Price” shall mean the price at which Participants may purchase
shares of Common Stock under the Plan, as determined pursuant to Section 8.

(r) “Subsidiary” shall have the same meaning as “subsidiary corporation” in
Sections 424(e) and 424(f) of the Code.

 

9